Citation Nr: 1225359	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-43 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran served on active duty from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The instant matter was previously before the Board in February 2012, at which time it was remanded for the Veteran to be provided with a medical examination in connection with his claim.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a shoulder disability that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in January 2010.  The following month, the RO sent him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the February 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs); VA outpatient treatment records, private medical records, VA examination reports, and statements in support of his claim.  The Veteran elected not to have a hearing in connection with his claim.  

Further, in accordance with the Board's February 2012 remand instructions, the Veteran was afforded a VA examination in March 2012.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his disability, reviewed the Veteran's STRs, and considered the private medical evidence of record.  The examiner also provided an opinion as to the whether or not any currently shoulder disability was related to service.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.




II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred in or aggravated by active military service if manifest to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

The Veteran states that he suffers from a shoulder disability as a result of his active military service.  Specifically, he contends that because of his small stature and the nature of the parachute harness, he was particularly susceptible to injury each time the parachute opened and "jerked" on his shoulders.  The Veteran thus believes that service connection for a shoulder disability is warranted because the jerks or jolts he received weakened his rotator cuffs, which then deteriorated slowly until they finally tore.

The Veteran's STRs do not refer to any shoulder complaint or finding.  When he was examined for separation from military service, he reported having injured his right leg in a fall in September 1943 and of having problems with his right eye bothering him.  The examiner noted that there were no objective musculoskeletal findings.  

Notably, the Veteran filed claims for service-connected compensation in 1949, 1955 and 1998, to include claims for orthopedic disabilities, but did not mention any problems with his shoulders; however, private treatment reports dated as early as 1992 show that he was seen for intermittent bilateral shoulder pain, which was then referred to as rotator cuff syndrome.  Further, in May 1994, the Veteran was seen for left shoulder pain dating back to the previous June from a car accident.  No abnormality was noted on x-ray.  The diagnosis was tendonitis.  By June 1994, it was noted that the tendonitis was much improved with full range of motion and no tenderness to palpation.  

The Veteran filed a claim for shoulder disability in January 2010, and private records submitted in support of the claim show that since about June 2008 the Veteran was followed for shoulder disabilities, including arthritis and a rotator cuff tear and a proximal biceps tendon tear.  Specifically, an August 2008 record referred to his having had left shoulder pain for 3 months.  A June 2010 treatment record noted bilateral shoulder pain for two years.

The Veteran was afforded a VA examination in March 2012 for the purpose of determining whether any identified shoulder disability was traceable to the Veteran's period of military service.  (A previous examination was conducted in May 2011, the report of which was found to be deficient by the Board in its February 2012 remand decision.)  The examiner noted that in May 2011, the Veteran had reported the onset of his shoulder pain to be two years earlier.  The Veteran denied any recent trauma and related to the examiner his belief that his shoulder disability was attributable to the hard "jerks" he received in service during parachute training.  The examiner noted that the Veteran had been receiving private medical treatment related to his shoulders and currently experienced daily pain and reduced range of motion bilaterally.  

Reviewing the private treatment records, the examiner indicated that there was x-ray evidence of arthritis.  The examiner further noted that a June 2010 magnetic resonance imaging (MRI) report showed severe glenohumeral joint osteoarthritis with associated deformity of the humeral head, multiple intra-articular loose bodies, and complex tearing/maceration of the labrum; massive chronic appearing full-thickness cuff tear with associated retraction and atrophy; and full-thickness tear of the biceps tendon with retraction beyond the surgical neck of the humerus.

As to the likelihood that any identified shoulder disability was related to the Veteran's period of military service, the examiner opined that it was less likely than not that the Veteran's shoulder disabilities were related to the claimed in-service injury.  As support for his opinion, the examiner noted that the Veteran's STRs were silent for complaints of treatment related to the shoulders.  The examiner also noted that the Veteran's current treatment did not begin until 2008, more than 60 years after the Veteran's separation from service.  The examiner expressed his opinion that the Veteran's bilateral full-thickness rotator cuff tears and osteoarthritis were due to age and normal wear and tear on the joints.  The examiner noted that several historical factors could help to differentiate among intrinsic causes of shoulder pain, with patient age being one factor.  The examiner stated that individuals middle-aged and older more often develop shoulder pain due to rotator cuff lesions, such as supraspinatus tendinopathy and partial full-thickness tendon tears.  

Upon review of the evidence of record, the Board finds that the service connection for a shoulder disability is not warranted.  In this regard, the Board finds probative the VA examiner's March 2012 negative nexus opinion.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, the type of alleged in-service injury, the length of time between the Veteran's separation from service and the start of his current treatment course, and the Veteran's age, in concluding that the Veteran did not have a shoulder disability related to his period of active military service.  The Board finds that, in light of the lack of in-service complaints related to the shoulder, the Veteran's separation examination report that was silent for evidence of shoulder problems and indicated no musculoskeletal disabilities, but did note eye and leg complaints, the post-service medical records first showing complaints of shoulder pain in 1992, the Veteran's assertion in May 1994 that he had had intermittent shoulder pain following a car accident the previous year, the fact that the Veteran did not claim service connection for a shoulder disability until January 2010 despite having previously filed numerous claims, to specifically include a claim of service connection for arthritis of the hands and feet that was filed after the Veteran had been treated for shoulder pain, and the March 2012 VA examiner's opinion that the Veteran's current shoulder disabilities are related to his age and normal wear on the joints, there is no basis to establish service connection for a shoulder disability.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a shoulder disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he has experienced shoulder problems since service, the first documented complaints of shoulder pain is in 1992, at which time the Veteran did not relate a history of shoulder pain since service.  Further, in seeking treatment for shoulder pain in May 1994, the Veteran reported the onset of that pain to be the year prior, following a car accident.  Moreover, records dated in August 2008 refer to the Veteran as having had left shoulder pain for 3 months, and a June 2010 treatment record noted bilateral shoulder pain for two years.  While the Veteran has stated that he intended any reference to pain existing only since 2008 to mean that it was at that point in time that the pain became so unbearable that he decided to seek treatment, the Board finds particularly probative the fact that the Veteran did not file a claim of service connection for a shoulder disability until more than 60 years after service, but did file claims for hand, feet, back, and hearing loss disabilities in the interim.  

Thus, the Board finds that although the Veteran is competent to report on pain since his alleged in-service injury, the lack of evidence supporting that assertion preponderates against the claim that the Veteran has experienced a continuity of symptomatology since active military service.  Rather, the evidence tends to show that the Veteran's shoulder pain did not manifest until years after service and even at that point was noted only to be intermittent.  Such evidence leads the Board to conclude that the Veteran's statements of continuity of problems since service are not credible.

As to the Veteran's specific theory of service connection, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to etiologically relate his shoulder disabilities to service, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service and the fact that a medical expert has related the Veteran's disabilities to the aging process.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Savage, 10 Vet. App. at 497 ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.").




ORDER

Entitlement to a shoulder disability is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


